UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2052



JEAN KOUASSI AZO; SIMONE AFIAVI HOUNSOUNOU;
ULLANDA J C AZO; BADICHE C I AZO,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-418-281; A76-418-282; A76-418-284; A76-418-285)


Submitted:   April 26, 2006                   Decided:   May 23, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, P.C., Washington, D.C.,
for Petitioners. Peter D. Keisler, Assistant Attorney General,
Aviva L. Poczter, Senior Litigation Counsel, Dennis M. Wong, OFFICE
OF IMMIGRATION LITIGATION, Dublin, California, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jean Kouassi Azo, and dependent petitioners Simone Afiavi

Hounsounou, Ullanda Azo, and Badiche Azo, all natives and citizens

of Benin, petition this court for review of an order of the Board

of Immigration Appeals (Board). The Board adopted and affirmed the

Immigration Judge’s discretionary denial of adjustment of status,

denied Azo’s motion to reopen and reconsider his asylum claim, and

rejected his motion to reopen based on ineffective assistance of

counsel.

               First,   we   have   considered    Azo’s    challenge   to   the

discretionary denial of adjustment of status and conclude that we

lack jurisdiction to review it.          See 8 U.S.C.A. § 1252(a)(2)(B),

(D) (West 2005); Higuit v. Gonzales, 433 F.3d 417, 419-20 (4th Cir.

2006).    Next, we have reviewed the record and the Board’s decision

and find that the Board did not abuse its discretion in denying

Azo’s motion to reopen and reconsider.             See INS v. Doherty, 502

U.S. 314, 323-24 (1992); 8 C.F.R. § 1003.2(a) (2006).                  We thus

affirm the denial of the motion for the reasons stated by the

Board. See In Re: Azo, Nos. A76-418-281, A76-418-282, A76-418-284,

A76-418-285 (B.I.A. Aug. 24, 2005).

               We accordingly dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

facts    and    legal   contentions    are    adequately   presented   in   the




                                      - 2 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                              PETITION DISMISSED IN PART
                                                      AND DENIED IN PART




                                   - 3 -